1

2                          UNITED STATES DISTRICT COURT

3                          EASTERN DISTRICT OF CALIFORNIA

4

5    UNITED STATES OF AMERICA,               No. 2:15-cr-00117-GEB
6                   Plaintiff,
7          v.                                RULING ON OBJECTION TO
                                             PRESENTENCE REPORT
8    JAMES HITT,
9                   Defendant.
10

11               Defendant    objects     to       the     penalty       provisions       in

12   paragraphs 2 and 96 of the Presentence Report (“PSR”)(ECF No.

13   119) arguing these provisions are based on the parties’ trial

14   stipulation    that   Defendant    “had   a     felony      prior   that       involved

15   sexual contact with a child        . . . [,but this stipulation] should

16   not   be   dispositive   for   sentencing       purposes     and    the    requisite

17   categorical analysis should be separate from trial mechanics . .

18   . [Defendant contends his] tactical decision to stipulate to a

19   prior for [trial] impeachment [purposes] should not foreclose

20   contesting its future [usage].” Def.’s Formal Objs. to PSR and

21   Sentencing Mem. at 2:14-20, ECF No. 121.                 The trial stipulation

22   states:    “The   defendant,    James     Jay       Hitt,    suffered      a     felony

23   conviction in 1993 for which he went to prison.                        The conduct

24   underlying that conviction occurred in July of 1992 and involved

25   sexual contact with a minor who was under 14 years of age.”

26   Stip., ECF No. 84. Defendant argues:

27               While some older federal cases have held that
                 California Penal Code Section 288(a) is
28               priorable and there is no dispute he pled to
                                       1
1              one count of violating that section in 1993,
               it should not pass categorical muster under
2              18 USC Section 2252A(b)2. Penal Code Section
               288(a) covers conduct well beyond that
3              covered in the generic Federal Offenses and
               does not constitute aggravated sexual abuse,
4              sexual abuse or abusive sexual       conduct
               involving a minor or ward. As such, he
5              respectfully   objects   to   the   enhanced
               recidivist penalties as documented in the
6              probation report.

7    Def.’s Formal Objs. to PSR and Sentencing Mem. at 2:22-26.

8        The   Ninth   Circuit   rejected   a   similar   argument   in   United

9    States v. Sullivan, 797 F.3d 623, 637, 638, 640 (9th Cir. 2015)

10   (citations and internal quotations omitted), as follows:

11             Unlike our usual categorical approach, . . .
               the federal statutes here do not require us
12             to   find   that   the   state   conviction   is
               categorically the same as any particular
13             federal offense, but only that the state
               conviction is one categorically relating to
14             such federal offenses. [T]he phrase relating
               [in each federal statute] generally has a
15             broadening effect on what follows. For
               example, in the context of similar language
16             in 18 U.S.C. § 2252A(b), we held that the
               phrase relating to does not simply mandate a
17             sentencing     enhancement    for    individuals
               convicted of state offenses equivalent to
18             sexual    abuse.   Rather,   it   mandates   the
               enhancement for any state offense that stands
19             in   some    relation,   bears   upon,   or   is
               associated with that generic offense . . .
20             Accordingly, we reject [Defendant's] argument
               that a prior conviction triggers a sentencing
21             enhancement under § 2251(e) or § 2252(b)(2)
               only if the statutory definition of the prior
22             offense is equivalent to a federal generic
               definition.      Indeed,      requiring     such
23             equivalence would render the words relating
               to in [federal statutes] meaningless.
24
               . . .
25
               We now consider whether the specific state
26             offenses at issue here, sections 261.5(d) and
               288a(b)(2) of the California Penal Code, are
27             categorically offenses relating to aggravated
               sexual abuse, sexual abuse or abusive sexual
28             conduct involving a minor or ward, 18 U.S.C.
                                        2
1                §§ 2251(e), 2252(b)(2). Sections 261.5(d) and
                 288a(b)(2) are crimes that relate to the
2                generic offense sexual abuse of a minor . . .
                 Accordingly, the state crimes necessarily
3                involved conduct that causes physical or
                 psychological harm in light of the age of the
4                victim in question, and as such, are crimes
                 relating to ... sexual abuse. Therefore, they
5                are   categorically   offenses   relating  to
                 aggravated sexual abuse, sexual abuse or
6                abusive sexual conduct involving a minor or
                 ward, 18 U.S.C. §§ 2251(e), 2252(b)(2).
7

8                Defendant conceded during the sentencing hearing that

9    his objection does not dispute the factual findings in the PSR,

10   therefore the court “may look at [findings in the PSR] that

11   illuminate the underlying facts of the [the referenced] state

12   conviction . . . [for the purpose of determin[ing] whether the

13   particular    state   offense   falls     under   the   relevant   federal

14   statute.”    United States v. Reinhart, 893 F.3d 606, 611 (9th Cir.

15   2018) (citations omitted).       “Here, the portion of the federal

16   sentencing statute at issue applies when an individual has a

17   prior state conviction ‘relating to ... the ... [receipt and

18   distribution] ... of child pornography.’ 18 U.S.C. § 2252(b)(2).”

19   Id.

20               Findings in the PSR evince that Defendant “fond[led

21   and] molested a 9-year old female victim,” by “touch[ing] her

22   private parts with his hand,” in violation of California Penal

23   Code § 288(a). PSR at ¶ 45.             California Penal Code § 288(a)

24   proscribes a person from “willfully and lewdly commit[ting] any

25   lewd or lascivious act . . . upon or with the body, or any part

26   or member thereof, of a child who is under the age of 14 years,

27   with the intent of arousing, appealing to, or gratifying the

28   lust, passions, or sexual desires of that person or the child.”
                                        3
1                Therefore, as the Ninth Circuit held in United States

2    v. Farmer, 627 F.3d 416, 422 (9th Cir. 2010), concerning the same

3    California     statute:     “[Defendant’s]           conviction   under   California

4    Penal   Code      §    288(a)     categorically        relates    to   sexual    abuse

5    [proscribed     in     18   U.S.C.    §   2252A(b)(2)].”           For    the   stated

6    reasons,    Defendant’s         objection       to   the   penalty     provisions    in

7    paragraphs 2 and 96 of the PSR is overruled.

8                The       Probation    Department        shall   be   included      in   the

9    service of this order, and this ruling shall be “append[ed to a]

10   copy of the presentence report made available to the Bureau of

11   Prisons.”    Fed. R. Crim. P. 32(i)(3)(C).

12               Dated:       March 22, 2019

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 4
